DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 8 and 20 are objected to because of the following informalities:
Claim 8 and 20 are the same,  please amend or delete one of the claims.
Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: locomotive system in claim 2 and claim 17-19.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11010975. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in U.S. Patent No. 11010975 defines a system for remote camera tracking comprising: a moveable augmented reality platform including: a camera for capturing image data of an area in front of a camera lens on the moveable augmented reality platform, a communications interface for transmitting the image data to a remote computing device and for receiving instructions from the remote computing device, a locomotive system for moving the movable augmented reality platform from one physical location to another; and the remote computing device, including a processor and non-volatile memory, separate from the moveable augmented reality platform, further including: the processor which is programmed to: aggregate the image data received over a series of control instructions or a period of time while the movable augmented reality platform moves through a physical space to define a course; use image processing to identify visual landmarks within the image data at predetermined points within the physical space; define the course, comprising a route made up of a traversal along the predetermined points by the movable augmented reality platform within the physical space, through which an event involving the movable augmented reality platform is to take place based upon the visual landmarks; a display for displaying the image data on the remote computing device in conjunction with augmented reality media superimposed over the image data; a user interface for receiving control input from a user for control of the locomotive system to move the moveable augmented realty platform from one physical location to another; and a second communications interface for receiving the image data and for transmitting control instructions based upon the control input to the moveable augmented reality platform. It would have been obvious to one of ordinary skill in the art to notice claim 1-20 in current application and claim 1 in U.S. Patent No. 11010975 are almost identical, claim 1, 9 and 17 in current application are much broader. All the claims are essentially the same structure and perform essentially the same function, therefore unpatentable for obvious-type double patenting. 
Claim in Application 17187197
Claim in Patent 11010975
1. A system for remote camera augmented reality comprising: 
1. A system for remote camera tracking comprising: 
2. The system of claim 1, further comprising: 
the movable augmented reality platform including: 
a camera for capturing the image data of an area in front of the camera on the movable augmented reality platform; and
a moveable augmented reality platform including: a camera for capturing image data of an area in front of a camera lens on the moveable augmented reality platform,
6. The system of claim 1 wherein the movable augmented reality platform communicates with at least one other movable augmented reality platform operating within the physical space to transmit the image data and to receive image data from the other movable augmented reality platform.
2. a locomotive system for moving the movable augmented reality platform within the physical space in response to instructions received from the remote computing device.
a communications interface for transmitting the image data to a remote computing device and for receiving instructions from the remote computing device,
a locomotive system for moving the movable augmented reality platform from one physical location to another; and 
1. a remote computing device, including a processor and non-volatile memory, separate from a movable augmented reality platform, comprising: 
the processor which is programmed to: 
the remote computing device, including a processor and non-volatile memory, separate from the moveable augmented reality platform, further including: 
the processor which is programmed to: 
1. perform image processing on image data to identify visual landmarks within a physical space, the image data captured while a movable augmented reality platform moves through the physical space; 

aggregate the image data received over a series of control instructions or a period of time while the movable augmented reality platform moves through a physical space to define a course; 
use image processing to identify visual landmarks within the image data at predetermined points within the physical space; 
1. define a course through the physical space, the course defined by a path within the physical space in relation to the visual landmarks and generated by movement of the movable augmented reality platform within the physical space; and 
define the course, comprising a route made up of a traversal along the predetermined points by the movable augmented reality platform within the physical space, through which an event involving the movable augmented reality platform is to take place based upon the visual landmarks; 
1. a display for displaying the image data with augmented reality media overlaid while the movable augmented reality platform moves along the course as controlled by instructions from the remote computing device.
a display for displaying the image data on the remote computing device in conjunction with augmented reality media superimposed over the image data; 

18. The system of claim 17, wherein the remote computing device further comprises a user interface for generating the instructions for control of movement of the movable augmented reality platform through the physical space.
a user interface for receiving control input from a user for control of the locomotive system to move the moveable augmented realty platform from one physical location to another; and 
6. The system of claim 1 wherein the movable augmented reality platform communicates with at least one other movable augmented reality platform operating within the physical space to transmit the image data and to receive image data from the other movable augmented reality platform.
2. a locomotive system for moving the movable augmented reality platform within the physical space in response to instructions received from the remote computing device.
a second communications interface for receiving the image data and for transmitting control instructions based upon the control input to the moveable augmented reality platform.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins U.S. Patent Application 20160049007 in view of Kratz U.S. Patent Application 20170075348.
Regarding claim 17, Mullins discloses a system for remote camera augmented reality comprising: 
a remote computing device (Server 110), including a processor and non-volatile memory, separate from a movable augmented reality platform (viewing device 101), comprising: 
the processor which is programmed to (paragraph [0120]: computer system 1400 within which instructions 1424 for causing the machine to perform any one or more of the methodologies discussed herein may be executed): 
perform image processing on image data, the image data captured while a movable augmented reality platform moves through the physical space (paragraph [0051]: the sensors 202 may include a rear facing camera and a front facing camera in the viewing device 101… The sensors 202 may be used to generate internal tracking data of the viewing device 101 to determine what the viewing device 101 is capturing or looking at in the real physical world; paragraph [0098]: FIG. 9A… the viewing device 101 generates an AR content based on a physical object. At operation 904, the viewing device 101 accesses sensor data from the viewing device 101; paragraph [0050]: the viewing device 101 may be… a vehicle computer, a tablet computer, a navigational device, a portable media device, or a smart phone of a user. The user may be a human user (e.g., a human being), a machine user (e.g., a computer configured by a software program to interact with the viewing device 101), or any suitable combination thereof (e.g., a human assisted by a machine or a machine supervised by a human)); 
define a course through the physical space, the course defined by a path within the physical space generated by movement of the movable augmented reality platform within the physical space (paragraph [0098]: The server 110 processes the raw path bundles at operation 912 using, for example, the path bundle processing module 404. The server 110 generates a visualization based on the processed raw path bundles at operation 914; paragraph [0050]: the viewing device 101 may be… a vehicle computer); and 
a display for displaying the image data with augmented reality media overlaid while the movable augmented reality platform moves along the course (paragraph [0085]: The aggregated visualization module 424 may combine the aggregate data from the raw path bundles with AR three-dimensional models to generate a visualization of the processed aggregate data in conjunction (e.g., superimposed, overlaid, relative to) with the AR three-dimensional model… The visualization data may be used to render the overlay on the client or viewing device. In another embodiment, the visualization data may be already rendered on the server; paragraph [0050]: the viewing device 101 may be… a vehicle computer); and 
the movable augmented reality platform comprising: a camera for capturing the image data of an area in front of the camera on the movable augmented reality platform (paragraph [0051]: the sensors 202 may include a rear facing camera and a front facing camera in the viewing device 101… The sensors 202 may be used to generate internal tracking data of the viewing device 101 to determine what the viewing device 101 is capturing or looking at in the real physical world).
Mullins discloses all the features with respect to claim 17 as outlined above. However, Mullins fails to disclose identifying visual landmarks within a physical space, the course defined by a path within the physical space in relation to the visual landmarks, the movable augmented reality platform moves along the course as controlled by instructions from the remote computing device, and a locomotive system for moving the movable augmented reality platform within the physical space in response to instructions received from the remote computing device. 
Kratz discloses identifying visual landmarks within a physical space, the course defined by a path within the physical space in relation to the visual landmarks (paragraph [0041]: As the robot progresses along the path specified by the user, features from the RGB and depth image are extracted to determine the updated position of the robot, and the path verification process can be repeated to determine if the current path is still valid based on recursive object and floor plane detection as described above… the updates can be manifested in the UI as an updating path, which may change as new obstacles are detected; paragraph [0021]: live sensor data from a sensor of the robot is utilized to allow automatic operation of the robot within its immediate surroundings and for real-time augmentation of the camera user view that is used for navigation. For instance, example implementations can facilitate the selection of robot navigation goals through the 2D camera feed from the onboard camera), 
the movable augmented reality platform moves along the course as controlled by instructions from the remote computing device, and a locomotive system; This element is interpreted under 35 U.S.C. 112(f) as the circuitry with a set of wheels and a motor, with the algorithm described in the specification (Actuators 905) for moving the movable augmented reality platform within the physical space in response to instructions received from the remote computing device (paragraph [0049]: At 701, the movable apparatus receives the path from the interface, and transforms it into platform-specific movement commands. At 702, the movable apparatus proceeds along the received path at a first velocity setting; paragraph [0047]: At 607, the final navigation path is transformed into movement commands for the movable apparatus;  paragraph [0061]: Actuators 905 can be configured to navigate and move the movable apparatus 900).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mullins’ to remote control robot as taught by Kratz, to control robot reliably.

Claim 1 recites the functions of the apparatus recited in claim 17 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 17 applies to the apparatus steps of claim 1.

Regarding claim 2, Mullins as modified by Kratz discloses the system of claim 1, further comprising: 
the movable augmented reality platform including: 
a camera for capturing the image data of an area in front of the camera on the movable augmented reality platform (Mullins’ paragraph [0051]: the sensors 202 may include a rear facing camera and a front facing camera in the viewing device 101… The sensors 202 may be used to generate internal tracking data of the viewing device 101 to determine what the viewing device 101 is capturing or looking at in the real physical world; Kratz’s paragraph [0021]: live sensor data from a sensor of the robot is utilized to allow automatic operation of the robot within its immediate surroundings and for real-time augmentation of the camera user view that is used for navigation. For instance, example implementations can facilitate the selection of robot navigation goals through the 2D camera feed from the onboard camera); and 
a locomotive system; This element is interpreted under 35 U.S.C. 112(f) as the circuitry with a set of wheels and a motor, with the algorithm described in the specification (Kratz’s Actuators 905) for moving the movable augmented reality platform within the physical space in response to instructions received from the remote computing device (Kratz’s paragraph [0049]: At 701, the movable apparatus receives the path from the interface, and transforms it into platform-specific movement commands. At 702, the movable apparatus proceeds along the received path at a first velocity setting; paragraph [0047]: At 607, the final navigation path is transformed into movement commands for the movable apparatus; paragraph [0061]: Actuators 905 can be configured to navigate and move the movable apparatus 900). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mullins’ to remote control robot as taught by Kratz, to control robot reliably.

Regarding claim 3, Mullins as modified by Kratz discloses the system of claim 1 wherein the visual landmarks comprise high-contrast machine-readable images, visible within the image data as the movable augmented reality platform moves within the physical space (Kratz’s paragraph [0006]:  Sensor data is also used to augment the camera view, in particular for highlighting dangers and obstacles (high-contrast); paragraph [0032]: The determination of what portions to highlight on the path can depend on a threshold set by the user of the interface (e.g., highlight path portions within a prescribed distance from the obstacle, such as one width of the robot), whereupon the UI can identify obstacles in the camera view and highlight the path portions that fall within the threshold relative to an identified one or more obstacles. In FIG. 3(b), additional highlighting is provided to indicate portions of the path that are impossible for navigation (e.g., path would cause the robot to collide with identified one or more obstacles)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mullins’ to remote control robot as taught by Kratz, to control robot reliably.

Regarding claim 4, Mullins as modified by Kratz discloses the system of claim 1 wherein the visual landmarks comprise a three-dimensional model of the area surrounding the physical space generated by the remote computing device as a result of the image processing (Mullins’ paragraph [0085]: The aggregated visualization module 424 may combine the aggregate data from the raw path bundles with AR three-dimensional models to generate a visualization of the processed aggregate data in conjunction (e.g., superimposed, overlaid, relative to) with the AR three-dimensional model).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mullins’ to remote control robot as taught by Kratz, to control robot reliably.

Regarding claim 5, Mullins as modified by Kratz discloses the system of claim 1 wherein the image processing is reliant upon the image data from the movable augmented reality platform and from at least one other movable augmented reality platform operating within the physical space (Kratz’s paragraph [0041]: As the robot progresses along the path specified by the user, features from the RGB and depth image are extracted to determine the updated position of the robot, and the path verification process can be repeated to determine if the current path is still valid based on recursive object and floor plane detection as described above… the updates can be manifested in the UI as an updating path, which may change as new obstacles are detected. This form of navigation can be self-contained, and does not need to rely on the global localization of the robot; paragraph [0027]: FIG. 1 illustrates a user-specified path for a movable apparatus, in accordance with an example implementation. The path 100 is sketched onto the camera view 101 by the user).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mullins’ to remote control robot as taught by Kratz, to control robot reliably.

Regarding claim 6, Mullins as modified by Kratz discloses the system of claim 1 wherein the movable augmented reality platform communicates with at least one other movable augmented reality platform operating within the physical space to transmit the image data and to receive image data from the other movable augmented reality platform (Kratz’s paragraph [0047]: At 601, the user provides an input (e.g., places or makes a stroke or gesture on the interface) to input a freeform path that describes the desired robot navigation path. The user can input navigation path strokes directly on the 2D camera image shown in the user interface; paragraph [0049]: At 701, the movable apparatus receives the path from the interface, and transforms it into platform-specific movement commands; paragraph [0053]: Computer device 805 can be communicatively coupled (e.g., via I/O interface 825) to external storage 845 and network 850 for communicating with any number of networked components, devices, and systems, including one or more computer devices of the same or different configuration).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mullins’ to remote control robot as taught by Kratz, to control robot reliably.

Regarding claim 7, Mullins as modified by Kratz discloses the system of claim 1 wherein the movable augmented reality platform communicates with at least one other movable augmented reality platform to provide motion data captured by the moveable augmented reality platform that is used in conjunction with the image data to define the course (Kratz’s paragraph [0023]: Related art UIs for mobile robot teleoperation rely on a two dimensional (2D) camera feed that show the user a view oriented in the robot's forward direction of motion; paragraph [0049]: At 701, the movable apparatus receives the path from the interface, and transforms it into platform-specific movement commands; paragraph [0053]: Computer device 805 can be communicatively coupled (e.g., via I/O interface 825) to external storage 845 and network 850 for communicating with any number of networked components, devices, and systems, including one or more computer devices of the same or different configuration).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mullins’ to remote control robot as taught by Kratz, to control robot reliably.

Regarding claim 8, Mullins as modified by Kratz discloses the system of claim 1 wherein the movable augmented reality platform performs image processing of the image data to generate preprocessed spatial data and provides the preprocessed spatial data to at least one other augmented reality platform operating within the physical space (Mullins’ paragraph [0057]: the path bundle packaged data model includes separating the data into a header that contains contextual and technical/calibration information, and the payload, which contains the actual spatial and sensor data; paragraph [0098]: The server 110 processes the raw path bundles at operation 912 using, for example, the path bundle processing module 404. The server 110 generates a visualization based on the processed raw path bundles at operation 914).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mullins’ to remote control robot as taught by Kratz, to control robot reliably.

Claim 9 recites the functions of the apparatus recited in claim 17 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 17 applies to the method steps of claim 9.
Claim 10 recites the functions of the apparatus recited in claim 2 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 2 applies to the method steps of claim 10.
Claim 11 recites the functions of the apparatus recited in claim 3 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 3 applies to the method steps of claim 11.
Claim 12 recites the functions of the apparatus recited in claim 4 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 4 applies to the method steps of claim 12.
Claim 13 recites the functions of the apparatus recited in claim 5 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 5 applies to the method steps of claim 13.
Claim 14 recites the functions of the apparatus recited in claim 6 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 6 applies to the method steps of claim 14.
Claim 15 recites the functions of the apparatus recited in claim 7 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 7 applies to the method steps of claim 15.
Claim 16 recites the functions of the apparatus recited in claim 8 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 8 applies to the method steps of claim 16.

Regarding claim 18, Mullins as modified by Kratz discloses the system of claim 17, wherein the remote computing device further comprises a user interface for generating the instructions for control of movement of the movable augmented reality platform through the physical space (Kratz’s paragraph [0047]: At 601, the user provides an input (e.g., places or makes a stroke or gesture on the interface) to input a freeform path that describes the desired robot navigation path. The user can input navigation path strokes directly on the 2D camera image shown in the user interface; paragraph [0049]: At 701, the movable apparatus receives the path from the interface, and transforms it into platform-specific movement commands).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Mullins’ to remote control robot as taught by Kratz, to control robot reliably.

Claim 19 recites the functions of the apparatus recited in claim 6 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 6 applies to the apparatus steps of claim 19.
Claim 20 recites the functions of the apparatus recited in claim 8 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 8 applies to the apparatus steps of claim 20.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616